DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10312299 and 10930714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-17 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display device comprising: a base layer; a circuit layer on the base layer; a light emitting layer on the circuit layer; a thin film sealing layer covering the light emitting layer, and comprising a first thin film sealing area, and a second thin film sealing area adjacent to the first thin film sealing 
Claims 2-14 are allowed as dependent from aforementioned independent claim 1.
Independent claim 15 is allowed since the claim recites a display device comprising: a display panel having a display area for displaying an image and a non-display area adjacent to the display area, the display panel comprising: a base layer, a circuit layer on the base layer, a light emitting layer on the circuit layer, and a thin film sealing layer on the light emitting layer and comprising a first inorganic layer, an organic layer on the first inorganic layer, and a second inorganic layer on the organic layer; and a sensor directly on the thin film sealing layer and comprising touch electrodes overlapping the display area, wherein some of the touch electrodes from among the touch electrodes adjacent to the non-display area when viewed in a thickness direction of the display panel have a curved shape.
Claims 16-17 are allowed as dependent from aforementioned independent claim 15.
The closest prior art by Lee (US Doc. No. 20140145979) discloses a OLED display comprising a touch screen with a plurality of sensors and a thin film encapsulation layer.  Lee does not disclose a display device comprising: a base layer; a circuit layer on the base layer; a light emitting layer on the circuit layer; a thin film sealing layer covering the light emitting layer, and comprising a first thin film sealing area, and a second thin film 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694